DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 objected to because of the following informalities:  “lower anchoring crnwn” should read “lower anchoring crown”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the proximal end of the stent component" in line 7-8.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be read as “a proximal end of the stent component”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,376,359. Although the claims at issue are not identical, they are not patentably distinct from each other because they both present the same structure. Specifically, a valve . 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwammenthal et al. (US 2006/0149360).
Regarding claim 1, an invention relating to stent-valves, Schwammenthal discloses a replacement valve (Figs. 18a-b) for use within a human body comprising: a valve component (16); and a stent component (15, 82, 84) configured to house at least a portion of the valve component (Par. 0054) comprising a proximal end and a distal end, the stent component further comprising: a lower anchoring crown (82) comprising an at least partly conical body, wherein the lower anchoring crown defines the proximal end of the stent component (Fig. 18b; Par. 0094); an upper anchoring crown (15) in communication with the lower anchoring crown and comprising an at least partly conical body, wherein the conical body of the lower anchoring crown slopes outwardly in the direction of the proximal end, and wherein the conical body of the upper anchoring crown slopes outwardly in the direction of the distal end (Fig. 18b; Par. 0052). However, Schwammenthal fails to disclose a distal stent section comprising an at least partly conical body, wherein the distal stent section is in communication with the upper anchoring crown.


    PNG
    media_image1.png
    241
    411
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Schwammenthal to have a distal stent section comprising an at least partly conical body, wherein the distal stent section is in communication with the upper anchoring crown. Doing so would brace the distal end of the prosthetic device when the prosthetic device is implanted in the aortic annulus while not obstructing or occluding the coronary arteries adjacent to the aortic annulus (Par. 0063), as taught by the alternate embodiment of Schwammenthal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/MELANIE R TYSON/Primary Examiner, Art Unit 3771